IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 24, 2010

      STATE OF TENNESSEE v. WILLIAM RANDALL CRAWFORD

              Direct Appeal from the Circuit Court for Grainger County
                         No. 4563    O. Duane Slone, Judge




                   No. E2009-02544-CCA-R3-CD - Filed July 7, 2011


The defendant, William Randall Crawford, pled guilty to three counts of attempted first
degree murder, two counts of aggravated assault, and one count of simple assault. He
received an aggregate sentence of forty-six years in the Tennessee Department of Correction.
On appeal, he challenges the sentencing determinations made by the trial court, specifically
arguing that he should have received the minimum sentence for each individual offense and
that the sentences should not have been ordered to run consecutively. After careful review,
we conclude that the trial court imposed a lawful sentence and affirm the judgments of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
P.J. and A LAN E. G LENN, J., joined.

Edward C. Miller, District Public Defender, for the appellant, William Randall Crawford.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; James B. (Jimmy) Dunn, District Attorney General; and Steven R. Hawkins,
Assistant District Attorney General, for the appellee, the State of Tennessee.

                                         OPINION

       On October 26, 2009, at the guilty plea acceptance hearing, the trial court advised the
defendant on the record that he was pleading “open” to all counts. The court explained to
the defendant that no recommendation of an appropriate sentence had been agreed to and that
the range of punishment the defendant faced was a minimum of fifteen years to a maximum
of eighty-eight years. The defendant indicated that he understood.
        Next, the trial court asked the prosecutor to outline the facts the State would attempt
to prove had this case gone to trial. The State then gave a recitation, which included the
following facts. The prosecutor revealed that Emmley Crawford and the defendant had been
married for sixteen and a half years and had two children together. On April 24, 2008, Ms.
Crawford filed for divorce and obtained an order of protection against the defendant. On
Saturday April 26, 2008, the defendant, armed with a rifle and other weapons, fired shots
through a glass door and windows of his mother-in-law’s and stepfather-in-law’s residence,
where Ms. Crawford and the children were staying. The defendant then entered the home
and immediately shot Mrs. Loretta Dalton, his mother-in-law, in the head, and she fell to the
floor. The defendant continued shooting and shot Jeff Dalton, his stepfather-in-law, twice
in the head. Mr. Dalton also fell to the floor and was temporarily blinded. Next, the
defendant laid the rifle on a table and began to chase his wife. She, along with her daughter,
ran upstairs to escape the defendant. The defendant soon caught his wife, knocked her down,
got on top of her, beat her, and tried to stab her. The defendant’s son got an unloaded
shotgun from the closet and pointed it at the defendant. The defendant took the unloaded gun
away from his son and stabbed his son in the left side with a hunting knife. He then
continued to beat his wife. At this time, the defendant’s daughter got on his back, put her
arms around his neck, and tried to pull him off her mother. The defendant bit his daughter
on the arm, threw her off his back, and proceeded down the stairs. Before leaving the
residence, the defendant walked over to Mrs. Loretta Dalton and kicked her. She lay still on
the floor. Next, he kicked Mr. Dalton, who moved. The defendant took out his knife and
stabbed Mr. Dalton at least five times, leaving him with his intestines protruding from his
body. The defendant then left the house and was not seen again until early the following
Wednesday morning when he was found behind the house where he had apparently hidden
for three or four days. The defendant acknowledged that these were the facts the State would
expect to prove against him should this case have gone to trial. The trial court then accepted
the defendant’s guilty pleas and set a sentencing hearing for December 7, 2009.

       During the sentencing hearing, the trial court accepted several exhibits which were
considered in addition to the testimony offered at the hearing. A presentence report was
introduced, which indicated that the defendant had no prior criminal convictions on his
record. Also introduced was a certified copy of the order of protection, which was in effect
at the time the defendant committed the instant crimes. The State also introduced the
multiple victim impact statements filed in the case by the victims of the defendant’s attack.
Letters written by the defendant to his wife and children were also introduced. The
defendant also introduced personnel information from his employer and a psychological
evaluation conducted by Dr. Diana McCoy. The evaluation concluded that the defendant had
acted “recklessly” in committing these acts based, in part, on his fear of losing his family
after his wife left him. The report also indicated that the defendant was singled out for



                                              -2-
mistreatment by his stepmother as a child, that he was sexually abused by two male relatives,
and that his I.Q. placed him in the low-average range of intelligence.

        Mrs. Emmley Crawford testified that she had been married to the defendant for
sixteen and one-half years and that they had two children together. She testified that the
defendant had repeatedly abused her both physically and verbally during the course of their
marriage. She further testified that the defendant was extremely jealous, prevented her from
going places alone, and told her that he would kill her if she ever left him. She recalled one
specific occasion when she was seven months pregnant with her son and the defendant hit
her in the ribs above her stomach, causing her to fall backward into the bathtub. Because of
her injuries, she was forced to go to the hospital to seek treatment, although she did not tell
the authorities what had actually caused them. She indicated that she had attempted to leave
the defendant on three prior occasions, but she had remained with him when he threatened
to keep the children from her.

        In addition, Mrs. Crawford indicated that the defendant was abusive to the children
as well. She testified regarding an incident in which she witnessed the defendant assault their
son in October of 2007, when they were building a carport onto their house. She stated that
the defendant tackled their son and began punching him. After she pulled the defendant off
of their son, she took their son to the doctor where he was diagnosed with a broken scapula.
She also gave testimony concerning an assault committed by the defendant against his aunt
during which he punched her in the eye.

        With regard to the specific incident which led to her finally leaving the defendant,
Mrs. Crawford testified that on March 23, 2008, Easter Sunday, after she and the children
returned home from church, she and the defendant argued. The argument became physical,
and the defendant threw a jewelry box, which hit Mrs. Crawford in the head. Mrs. Crawford
testified that the following morning after the defendant left for work, she and the children
moved out of the home. She related that she subsequently filed for divorce and obtained an
order of protection against the defendant.

       Mrs. Crawford testified that she eventually began staying with her mother and
stepfather after the separation. Their residence was next to the home where she and the
defendant had lived. Mrs. Crawford gave detailed testimony about the defendant’s actions
when he shot his way into the home. She stated that, following the incident, her stepfather
was hospitalized for fourteen days and was comatose for eleven of those days. Her son was
hospitalized for four days as a result of his stab wound. Her mother was hospitalized for four
days and underwent two surgeries. Mrs. Crawford testified that she never feels safe and that
she cannot leave her blinds open when it gets dark. She stated that neither of the children



                                              -3-
wanted to see the defendant because they were afraid of him. She further testified that the
incident had affected their daughter, who was always afraid and suffered from anxiety.

       On cross-examination, Mrs. Crawford acknowledged the defendant’s contribution to
the family by maintaining employment and providing for her and the children.

        The defendant’s seventeen-year-old son also testified and stated that he had seen his
mother being assaulted by his father on many occasions. He said he unsuccessfully tried to
stop it by stepping in. He testified that his father often called him, his sister, and his mother
vile names and that he lived in fear his father would beat him or hit him and his mom. The
son recalled his father tackling him and punching him in the head, shoulders, and stomach.
He testified that, on one occasion, he had to be taken to the hospital, where he was diagnosed
with a broken shoulder blade. He testified that he once saw his dad pull a gun on his mother
and tell her, “[I]f you don’t shut up, I’ll shoot you. I’ll kill you.” He testified that, when this
abuse would happen, he would run into the woods and hide.

        He also testified that, during this shooting, he saw his father on top of his mother and
that the defendant stabbed him under his heart with a knife when he tried to help his mother.
He said he received a three-inch cut that extended all the way down to his rib cage. He
testified that the knife punctured his lung and that he still feels like there is pressure behind
his rib cage and feels pain whenever he runs. He said that he can no longer play football due
to his injuries.

       On cross-examination, the son acknowledged that he never confided in anyone that
he was being assaulted by his father, stating that he had been instructed not to by the
defendant. When asked whether his shoulder injury was related to football, he answered that
he was never injured playing football, although he did acknowledge that he had stopped
playing prior to the defendant’s attack.

        The next witness to testify was the defendant’s mother-in-law, Loretta Dalton. She
testified that on the night this incident occurred, she was sitting on the couch when she heard
something that sounded like fireworks. She was then struck in the head by a bullet. She later
said that, while she was “playing dead,” the defendant kicked her.

       Mrs. Dalton also testified that she had seen signs of physical abuse against her
daughter during her marriage to the defendant. She indicated that she had seen bruises on
her daughter and knots the size of a fist on the back of her daughter’s head. She testified
regarding one event that occurred when the defendant nailed the doors to the house shut from
the outside. She testified that on that day, she helped her daughter through a back window,



                                                -4-
took her to get something to eat, brought her back home, and then closed the window so the
defendant would never know anyone had left.

        Mrs. Dalton also testified to an incident during which the defendant had pushed her
to the ground and was about to hit her. She stated that the defendant’s aunt intervened and
stopped the defendant. She indicated that she had not pressed charges over the incident
because the defendant had threatened to kill both her and his wife.

       The next witness to testify was the defendant’s stepfather-in-law, Jeff Dalton. He had
known the defendant for eleven years and had never had any cross words or problems with
the defendant until the night of this incident. He testified that the defendant’s son, when he
was approximately eleven or twelve years of age, would ask him, “[W]hy don’t you kill my
daddy?” but he never knew why he would say that because his wife, his step-daughter, and
the children kept the abuse from him.

        On the night of the shooting, Mr. Dalton was on the couch when he was shot. He
heard the defendant shouting and heard him tell Emmley, “I told you what I would do if you
ever left me.” Mr. Dalton testified that he was also stabbed in the side and around the front.
As a result, he had two surgeries and was in a coma for eleven days. He testified that before
his injuries, he did all types of work, operated a landscape nursery, and did tree trimming;
however, he is now unable to work. He testified that he remains fearful in his own home that
the defendant will come after him again.

       The State rested, and the defendant called Missy Ortega, his sister, as the first witness.
Mrs. Ortega indicated that she had moved near the defendant and his family in 2007 and that
she saw the family on a daily basis. She stated that she never witnessed any abuse in the
household. In fact, she described the family situation in a positive light, recalling instances
when her brother took his son fishing and when the family watched movies, went to the mall,
or attended church together. She also stated that it was Mrs. Crawford who made all the
household decisions and handled the family’s finances.

        Mrs. Ortega also testified that she was present in the house on Easter Sunday when
the incident occurred with the jewelry box. She stated that she heard the jewelry box hit the
stairs and saw Mrs. Crawford holding her head and crying, but she did not actually see the
defendant throw the box.

        Ms. Ortega said that, after the separation, her brother was very depressed and cried
a lot, sometimes all night. She said that he wanted to know why his wife had left and kept
saying that he just wanted his family back. She testified that the defendant rarely ate and that
he told her he was fasting and praying so he could get his family back. She said that he

                                               -5-
began spending a lot of time on the Internet and became involved with prayer lines. She said
that during this time, her brother could be described as very distraught. She recalled at least
two suicide attempts during the parties’ separation; he took pills both times. She related that
even though her brother was distraught, was not eating, and was crying all the time, he was
still able to go to work and that he would carry his pocket Bible into the bathroom and
frequently read his Bible.

       The next witness called by the defense was David Ortega, the defendant’s brother-in-
law. He described how he, his wife, and their children spent a lot of time in the Crawford
home and never saw any signs of abuse. He indicated that it appeared to him that Mrs.
Crawford was the leader in the household and that the defendant’s main goal was to provide
his family with a “good living.” He stated that the defendant virtually fell apart, physically
and mentally, after the separation. Mr. Ortega acknowledged that the defendant did not
approve of his wife spending time at her mother’s house. He also testified that he had never
seen the defendant behave violently and was not afraid of the defendant. On cross-
examination, Mr. Ortega admitted that he had separated from Mrs. Ortega in November of
2007, and, for half a year, he had no contact with the Crawfords until the shooting took place.

       The next witness called by the defense was Detective Jesse Jarnigan of the Grainger
County Sheriff’s Department, who testified that he knew of no disciplinary problems caused
by the defendant while he had been in custody. The defendant also made a statement in
which he apologized to his family. He said that his “emotions just got out of hand,” that he
“couldn’t handle it,” and that he would just like to say he was sorry.

       After hearing all the evidence presented, the trial court sentenced the defendant as
follows: (1) twenty-three years for the attempted first degree murder of Emmley Crawford;
(2) eighteen years for the attempted first degree murder of Jeffery Dalton; (3) eighteen years
for the attempted first degree murder of Loretta Dalton; (4) five years for the aggravated
domestic assault of Austin Crawford; (5) three years for the aggravated domestic assault of
Candiace Crawford; and (6) eleven months and twenty-nine days for the domestic assault of
Candiace Crawford. The court further ordered partial consecutive sentencing based upon
finding the defendant to be a dangerous offender and imposed an effective sentence of forty-
six years. The defendant now appeals.

                                        ANALYSIS

       In this timely filed appeal, the defendant contests the sentencing determinations made
by the trial court. First, he asserts that the court erred in failing to impose the minimum
sentence within the range for each individual sentence. Further, he argues that the court
erred in its imposition of consecutive sentencing.

                                              -6-
I. Sentence Length

       The defendant first contends that the trial court erred in imposing what he terms
“excessive” sentences for each of the individual convictions. In a rather unclear argument,
he states that the trial court “never directly considered any of the enumerated enhancement
factors,” “[did not] consider the statutory mitigating factors,” and “did not balance [the
mitigating factors found” versus the aggravating factors. He contends that “the trial court
erred by imposing the various sentences on [the defendant] because said sentences are
excessive under the sentencing considerations . . . and inconsistent with the purposes of
sentencing. . . .” He further maintains that the court was precluded from imposing any
sentence above the minimum sentence in this case, based upon Blakely v. Washington, 542
U.S. 296 (2004).

       When a defendant challenges a sentence, he or she bears the burden of demonstrating
that the sentence is improper. T.C.A. § 40-35-401 (2010); see also State v. Carter, 254
S.W.3d 335, 344 (Tenn. 2008). Challenges made to length, range, or manner of service of
a sentence are reviewed by appellate courts using a de novo review with a presumption of
correctness. T.C.A. § 40-35-401(d); see also State v. Franklin, 308 S.W.3d 799, 825 (Tenn.
2010). This presumption of correctness, however, is conditioned upon an affirmative
showing that the trial court applied and considered the relevant facts and circumstances and
adhered to the proper sentencing principles. Franklin, 308 S.W.3d at 825; Carter, 254
S.W.3d at 344-45. When a trial court fails to meet these requirements, review is de novo
with no presumption of correctness. Franklin, 308 S.W.3d at 825; Carter, 254 S.W.3d at
345.

        As noted, the defendant has asserted a constitutional argument based upon the United
States Supreme Court’s decision in Blakely. The defendant is correct in his assertion that it
is a violation of a defendant’s Sixth Amendment right to a jury trial to allow a trial judge to
enhance a minimum presumptive sentence utilizing facts other than those reflected in the
jury’s verdict or admitted by the defendant. Blakely, 542 U.S. at 305. However, the
argument ignores the plethora of cases that followed the Blakely decision.

        As is now well established, our legislature amended our sentencing scheme in 2005,
following the Blakely holding, to avoid possible constitutional violations arising from a trial
court increasing a presumptive sentence on the basis of judicially-determined enhancement
factors. The amended statute no longer imposes a presumptive minimum sentence and
allows a trial court to select any sentence within the applicable range so long as the length
of the sentence is consistent with the purposes and principles of the Sentencing Act. Carter,
254 S.W.3d at 343. The United States Supreme Court in Cunningham v. California, 549
U.S. 270, 294 (2007), acknowledged the statute’s constitutionality noting that several states,

                                              -7-
including Tennessee, had chosen to modify their sentencing systems “to permit judges
genuinely ‘to exercise broad discretion . . . within a statutory range,’ which ‘everyone
agrees,’ encounters no Sixth Amendment shoal.” The defendant acknowledges the United
States Supreme Court’s approval of our state sentencing scheme in the Cunningham case, but
he still maintains that error occurred here. However, we can afford the defendant no relief
on this ground. Under the current law, the defendant’s Sixth Amendment right to a jury trial
was not violated.

        Next, we turn to the defendant’s argument that his sentences are excessive under the
sentencing considerations and inconsistent with the purposes of sentencing. He further
asserts specific error in the trial court’s alleged failure to enunciate specific enhancement and
mitigating factors applied, as well a failure to properly balance those factors in determining
the appropriate sentence. As previously noted, following the 2005 amendments, the trial
court has been given much greater discretion in imposing sentence length and is free to select
any sentence within the applicable range so long as the length of the sentence is “consistent
with the purposes and principles of [the Sentencing Act.]” Carter, 254 S.W.3d at 243.
“Those purposes and principles include ‘the imposition of a sentence justly deserved in
relation to the seriousness of the offense,’ a punishment sufficient ‘to prevent crime and
promote respect for the law,’ and consideration of a defendant’s ‘potential or lack of
potential for . . . rehabilitation.’” Id. (internal citations omitted). Additionally, the
amendments also rendered the application of the statutorily enumerated enhancement and
mitigating factors as merely advisory and not binding on the court. Id. Nonetheless, trial
courts must still “place on the record, either orally or in writing, what enhancement or
mitigating factors were considered, if any, as well as the reasons for the sentence, in order
to ensure fair and consistent sentencing.” T.C.A. § 40-35-210(e) (2011).

      Because of the great discretion given to the trial court in determining sentence length
pursuant to these amendments, appellate courts are left with a much narrower set of
circumstances in which they may find that a trial court has abused its discretion in
determining the length of a sentence. Carter, 254 S.W.3d at 345. An appellate court is
bound by a trial court’s decision with regard to sentence length as long as it is imposed in a
manner consistent with the purposes and principles of sections -102 and -103 of the
Sentencing Act. Id. at 346.

       In imposing the sentences in this case, the trial court made multiple findings of fact
on the record:

       The Court has considered the principles set forth in the criminal sentencing
       act, the information and evidence contained in the Presentence Investigation
       Report, the arguments of counsel, and the evidence introduced during this

                                               -8-
Sentencing Hearing and then stipulated to during the defendant’s pleas of
guilty.

In regard to the attempted first degree murder with regard to Mrs. Emmley
Crawford, the Court does find in this particular case there was a [fifteen]-year
history of criminal behavior that ran throughout pretty much the entire length
of their marriage; that this victim was – it is almost a textbook case of
domestic violence patterns that the Court is familiar with; and that she didn’t
make any reports to the sheriff’s department or perhaps even to family
members, as probably enhances her version of that – their history, as much as
anything.

And it’s corroborated by her son who testified he frequently attempted to
intervene to protect his mother. She was attacked – I assume before the
horrific events that led to these convictions and had been struck by a jewelry
box. The evidence potentially being corroborated by her sister-in-law, the
defendant’s witness.

This defendant was served with an Order of Protection to restrain him from
coming about this victim, and he violated that Order of Protection.

In regard to the [victim’s] injury she did sustain an injury to her knee that did
cause her an extreme amount of pain.

The court puts its greatest weight in the [fifteen]-year history of domestic
violence and terror that this lady had to endure.

The Court does consider in mitigating factors this defendant’s family history
of being subjected to very reckless parents. And the physical and the sexual
abuse that he endured and, no doubt, caused him – to coupled with – the Court
does consider – his I.Q. of 82 that’s uncontested in the record as –

And in looking at especially the conclusions and opinions of Dr. McCoy that,
undoubtedly – in consideration of the stress that he was under and the fear and
loss of his family – tended to motivate him to act as recklessly as he did on this
occasion.

The Court – first considering the enhancing factors and then the mitigating
factors in this to go to this particular count – the Court does find the
appropriate sentence to be [twenty-three] years.

                                       -9-
With regard to the conviction for Mrs. Dalton – or the attempted first degree
murder of Mrs. Dalton – the Court finds no enhancing factors to apply. The
Court does sentence this defendant [to] [fifteen] years with regard to that
conviction.

With regard to the attempted first degree murder conviction with regard to Mr.
Dalton, the Court does find that the injuries to particularly great; that he was
– even though he was in a coma for [eleven] days; but moreover than that – his
second aggravated assault, essentially, was committed and that his bowels
were – he was sliced open and his bowels were laid out. So, the Court puts its
greatest weight in the extreme injuries suffered by Mr. Dalton and enhances
that sentence to [eighteen] years.

The Court, however, goes back to the sentence with regard to Mrs. Dalton.
The Court neglected – the Court does find that she was kicked while she was
on the ground after being shot in the head. The Court does find that she was
treated with exceptional cruelty. With regard to that kick, the Court does
enhance that sentence to [eighteen] years; and after taking into consideration
the previously side [sic] of mitigating factors, those same mitigating factors
apply to the sentence imposed with regard to the conviction for the attempted
first degree murder on Mr. Dalton.

With regard to the aggravated assault convictions, the Court finds that the
criminal behavior that was in the household during this young man Austin’s
entire life are perfect to be considered in that case, that this young man had
been actually criminally assaulted by his father, at least on one prior occasion,
when he broke I think it was his collarbone. I know it was a bone in the
shoulder area or collarbone.

But this family obviously suffered greatly because of the terror [inflicted] by
this man as their father and husband.

The same mitigating factors apply. However, the Court finds the appropriate
sentence in that case to be five years.

With regard to the aggravated assault with regard to Miss Candiace Crawford,
the Court does find that she was in the same household, subject to the same –
apparently the same threats of violence, however, the Court doesn’t have any
particular concrete evidence with regard to what she witnessed, in the record.



                                      -10-
       And considering the mitigating factors in this case, the Court does find the
       appropriate sentence to be three years with regard to that conviction.

       In the simple assault conviction, the Court does find that with regard to Miss
       Candiace Crawford, that the appropriate sentence in that matter to be [eleven]
       months and [twenty-nine] days.

        Initially, we conclude that the Defendant is incorrect in his assertion that the trial court
failed to consider the statutory enhancing and mitigating factors. While the trial court may
not have specifically referred, by citation, to each of the factors, our reading of the court’s
oral findings makes clear exactly what the court considered with regard to its determination
of each sentence. With regard to the sentences involving the defendant’s crimes against his
wife and son, it is readily apparent that the trial court considered enhancement factor (1),
prior criminal conduct based upon the defendant’s domestic abuse of his family, which was
adequately established by the victims’ testimony at the sentencing hearing. The record also
indicates that the court applied enhancement factor (6), that the injuries inflicted were
particularly great, with regard to the conviction for the attempted murder of his wife.
However, the court gave this factor little weight. Further, the record establishes that the court
applied only enhancement factor (6), that the injuries inflicted were particularly great, with
regard to the sentence imposed for his acts against Mr. Dalton. Again, the record supports
the court’s findings as Mr. Dalton was shot twice in the head and left lying on the floor with
his intestines protruding from his body. He then remained in a coma for eleven days.
Although not argued by the defendant, the record further makes clear that the trial court
applied the single enhancement factor of treating the victim with exceptional cruelty to the
conviction for Mrs. Dalton. Again, the fact that the defendant kicked Mrs. Dalton on the
ground after having shot her in head supports the court’s determination that this factor was
appropriate.

        We also glean from the record exactly what evidence the trial court considered in
mitigation in setting the sentence length. The court referenced and gave weight to the fact
that the defendant had an unstable childhood, suffered from sexual abuse, and has a lower
I.Q. The court also considered the opinions of the evaluating psychologist who concluded
that the defendant was motivated to act recklessly in committing these acts by his fear of
losing his family. That the court failed to enumerate a statutory provision or to find other
mitigation is not an abuse of discretion on the record before us. Moreover, the law is
abundantly clear that the trial court’s weighing of enhancement versus mitigating factors is
not an issue which this court may even consider.

       Thus, after review of the trial court’s extensive findings, we must conclude that no
abuse of discretion occurred in this case. The trial court considered all applicable criteria set

                                               -11-
forth in the Sentencing Act, imposed a sentence within the applicable range, set forth its
reasons for imposing the instant sentences, and the relevant findings are adequately supported
by the record. The defendant has failed to carry his burden of establishing an improper
sentence.

II. Consecutive Sentencing

        The defendant next takes issue with the trial court’s decision to impose partial
consecutive sentencing based upon the finding that the defendant was a dangerous offender.
The defendant contends that he is “not the type of dangerous offender that needs consecutive
sentencing to protect the public” because “[t]his incident was isolated and brought about by
the unique circumstances and was not the act of a ‘one-man crime wave’ to which the
legislature intended the ‘dangerous offender’ label to apply.” We disagree.

       As relevant here, a court may order sentences to run consecutively if the court finds
by a preponderance of the evidence that “[t]he defendant is a dangerous offender whose
behavior indicates little or no regard for human life, and no hesitation about committing a
crime in which the risk to human life is high.” T.C.A. § 40-35-115(b) (2010); see also State
v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002). Furthermore, in the event that the trial court
finds the defendant is a “dangerous offender,” it must also determine what has generally
become referred to as the “Wilkerson factors,” that is whether the consecutive sentences: (1)
are reasonably related to the severity of the offenses committed; (2) serve to protect the
public from further criminal conduct by the offender; and (3) are congruent with the general
principles of sentencing. State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995).

       In ordering partial consecutive sentencing in this case, the trial court made the
following oral findings on the record:

       However, with regard to the question of consecutive – concurrent sentencing,
       the Court does find that this defendant is an extremely dangerous offender [in]
       part because of the violent past that he demonstrated in over [fifteen] years in
       terrorizing his family, that this was a moment that was probably was – that it
       could be inevitable.

       And certainly this defendant – in the Court’s view – is a danger to others when
       he’s released. The Court is concerned that he could – that this particular man
       sitting in front of the Court today – could do further injury to his former wife
       and even children.




                                             -12-
       He is a dangerous man in every sense of the word, in the Court’s opinion; and
       we’re very lucky that we don’t have, at least, [three] murders instead of the
       attempted first degree murders.

       I agree with Mr. Dalton that they are extremely fortunate that they all – that
       they’re here, and that you didn’t have their murders to haunt you the rest of
       your life.

       At least, they’re still alive, Mr. Crawford; however, the Court does find that,
       in this particular case, that the consecutive sentencing is certainly appropriate.
       The severity of these offenses – if this record doesn’t speak for it – I don’t
       know what does, the way that you subjected your family members to this terror
       on this night in front of your very own children; shooting their grandparents
       and kicking them in front of your wife. Her father’s intestines being laid open
       in front of her after shooting. The Order of Protection being in place, it – if
       there’s ever an incident - certainly a case where, in this Court’s view, where
       there’s a [reign] of violence by somebody who doesn’t have a particular
       criminal history as far as convictions go – and if this isn’t a case, I don’t know
       what is.

After review of the record, we conclude that the trial court’s finding that the defendant is a
dangerous offender who exhibits little regard for human life and has no hesitation about
committing a crime in which the risk to human life is high is amply supported by the record.
Also, we conclude that the trial court found the existence of the “Wilkerson factors” in this
case. The trial court commented upon the severity of the criminal acts, and the Defendant’s
danger to others when released. The trial court implicitly noted that consecutive sentencing
as imposed in this case is congruent with the general principles of sentencing. In addition,
the trial court imposed partial concurrent sentencing. The record established that this
defendant shot his way into a home occupied by five people, including his own two children,
and proceeded to create havoc within. Victims were shot, stabbed, and beaten before the
defendant finally left the scene. This evidence, combined with the testimony given with
regard to the fifteen years of abuse which occurred prior to this incident, amply supports the
court’s findings. No abuse of discretion occurred.

        The defendant’s arguments that this was a “one-time” occurrence is wholly misplaced.
It ignores the fact that he abused his own wife and children for a period of years. Both his
wife and son were forced to seek medical treatment caused by the defendant’s abuse.
Moreover, the proof further established that the defendant attacked his own aunt, punching
her in the face. That these people did not report the crimes or that the defendant appeared
to limit his abuse to his own family members does not make the defendant any less

                                             -13-
dangerous. That the defendant now relies upon his lack of criminal convictions to argue that
he is not a dangerous man is without merit in light of the evidence presented by his family
members at the hearing.

                                     CONCLUSION

       Based upon the foregoing, the sentences imposed by the trial court are affirmed.

                                                   ________________________________
                                                   THOMAS T. WOODALL, JUDGE




                                            -14-